Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendment to the claims filed 11/09/2021 are accepted. Claims 1-6, 8, 10-13, 15-16, 19-24, 26, 28-31, and 33-34 are amended; and claims 7 and 25 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claim Interpretation”, filed 11/09/2021, with respect to claims 7 and 25 (not included in claims 1 and 19, respectively) have been fully considered, but are not considered persuasive. The claim language “at least one access element configured to breach at least a portion of the first reservoir” is still interpreted under 35 U.S.C. 112(f) due to the three-prong test still being met. In this case, there is not structure recited, “element” is a means equivalent phrase, and a function is recited.
Applicant’s arguments, see section titled “Claim Objections”, filed 11/09/2021, with respect to the claims have been fully considered and are persuasive.  The claim objections of claims 1-8, 10-13, 15-16, 19-26, 28-31, and 33-34 have been withdrawn. 
Applicant’s arguments, see section titled “35 USC 112”, filed 11/09/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-8, 10-13, 15-16, 19-26, and 28-34 have been withdrawn. 
Applicant’s arguments, see sections titled “35 USC 102” and “35 USC 103”, filed 11/09/2021, with respect to the claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Lovely (Reg. No. 60821) on 11/23/2021.
The application has been amended as follows: 
Claim 1, line 13, “a fluid line” is amended to “the fluid line”
Claim 2, line 3, “a fluid line” is amended to “the fluid line”
Claim 3, line 3, “a fluid line” is amended to “the fluid line”
Claim 9, line 1, “A patient” is amended to “The patient”
Claim 9, line 1, “claim 7” is amended to “claim 1”
Claim 14, line 1, “A patient” is amended to “The patient”
Claim 17, line 1, “A patient” is amended to “The patient”
Claim 18, line 1, “A patient” is amended to “The patient”
Claim 18, line 2, “least protrusion” is amended to “least first protrusion”
Claim 19, line 18, “a fluid line” is amended to “the fluid line”
Claim 20, line 3, “a fluid line” is amended to “the fluid line”
Claim 21, line 2, “a fluid line” is amended to “the fluid line”
Claim 27, line 1, “A patient” is amended to “The patient”
Claim 27, line 1, “claim 25” is amended to “claim 19”
Claim 32, line 1, “A patient” is amended to “The patient”
Claim 35, line 1, “A patient” is amended to “The patient”
Claim 36, line 1, “A patient” is amended to “The patient”
Election/Restrictions
4)	Claims 1-6, 8-24, and 26-36 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/23/2021 is withdrawn.  Claims 9, 14, 17-18, 27, 32, and 35-36, directed to species having at least one wicking member or having at least one first protrusion on the connecting portion are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5)	Claims 1-6, 8-24, and 26-36 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19 (Examiner recognizes that the two claims are not exact in verbiage, one representing a device and the other representing a method for using said device) the closest prior art of record is Moberg. While Moberg teaches a patient access site securement system (Fig. 2; 12) for securing a patient line to a patient comprising: 
a housing (Fig. 2; 22) having a first inlet, a first outlet [Paragraph 0094], and an internal fluid path between the first inlet and the first outlet, the housing also having a connecting portion (the portion of the housing where Fig. 2; 26 connects) configured to connect to a catheter (Fig. 2; 25); 
a contact surface (Fig. 26; 20) located on an underside of the housing (as shown in Fig. 2) and configured to position the patient access site securement system on the patient [Paragraph 0025]; and 

Moberg fails to teach wherein the housing includes at least one access element configured to breach at least a portion of the first reservoir when transitioning towards the second state, thereby allowing the first liquid to flow into the first inlet.
The combined structure of the at least one access element configured to breach at least a portion of the first reservoir when transitioning towards the second state imparts a novel and non-obvious function of the claimed invention; namely, to allow for easy breaking of the reservoir - as noted by Applicant in Paragraph [0039] of the Specification, as originally filed.

Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783